EXECUTION VERSION






FIFTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This Fifth Amendment to Third Amended and Restated Credit Agreement (this
“Amendment”) is dated as of August 12, 2016 and effective in accordance with
Section 3 below, by and among NATIONAL HEALTH INVESTORS, INC., a Maryland
corporation (the “Borrower”), the Lenders party hereto (the “Consenting
Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders party to the Credit Agreement.
STATEMENT OF PURPOSE:
The Borrower, each Lender from time to time party thereto and the Administrative
Agent are parties to the Third Amended and Restated Credit Agreement dated as of
March 27, 2014 (as amended hereby, by that certain First Amendment to Third
Amended and Restated Credit Agreement dated as of January 13, 2015, that certain
Second Amendment to Third Amended and Restated Credit Agreement dated as of
March 20, 2015, that certain Third Amendment to Third Amended and Restated
Credit Agreement and Incremental Facility Agreement dated as of June 30, 2015,
that certain Fourth Amendment to Third Amended and Restated Credit Agreement
dated as of November 3, 2015, and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
The Borrower has requested that the Administrative Agent and the Lenders agree
to amend the Credit Agreement in certain respects as more specifically set forth
herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
1.Capitalized Terms. All capitalized undefined terms used in this Amendment
(including, without limitation, in the introductory paragraph and the statement
of purpose hereto) shall have the meanings assigned thereto in the Credit
Agreement.
2.    Amendments to Credit Agreement.
(a)    Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions in proper alphabetical order:
“‘Bail-In Action’ means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”
“‘Bail-In Legislation’ means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.”
“‘EEA Financial Institution’ means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.”


1
80810458_4

--------------------------------------------------------------------------------





“‘EEA Member Country’ means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.”
“‘EEA Resolution Authority’ means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.”
“‘Shoreline Acquisition’ means that certain purchase by NHI-REIT of Seaside,
LLC, or its assignee, pursuant to the Shoreline Acquisition Agreement, of a
continuing care retirement community consisting of approximately 250 independent
and assisted living apartment units and 50 skilled nursing beds located at 88
Notch Hill Road, North Branford, Connecticut, and commonly known as “Evergreen
Woods”.”
“‘Shoreline Acquisition Agreement’ means the Purchase Agreement (including all
schedules and exhibits thereto), dated as of August 3, 2016, by and among
Shoreline Life Care, LLC and NHI-REIT of Seaside, LLC.”
“‘Shoreline Acquisition Agreement Documents’ means, collectively, the Shoreline
Acquisition Agreement and all other material documents entered into by any Loan
Party in connection with the Shoreline Acquisition.”
“‘Shoreline Mortgage Lien’ means the Lien pursuant to that certain Open-End
Mortgage Deed in favor of Bank of New York Mellon Trust Company, N.A., as
Successor Trustee to First Interstate Bank of Des Moines, N.A. in the amount of
$70,000,000.00 dated and recorded July 25, 1991, as amended, on Real Property
acquired in the Shoreline Acquisition.”
“ ‘Write-Down and Conversion Powers’ means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”
(b)    Section 1.1 of the Credit Agreement is hereby amended by amending and
restating clause (d) of the definition of “Defaulting Lender” to read as
follows:
“(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action;”
(c)    Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Material Facility” to read in its entirety as
follows:
“‘Material Facility’ means, as to the Borrower and its Subsidiaries, (a) the
Prudential Note Agreement, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof; (b) the AIG
Purchase Agreement, including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof and (c) any other agreement or
series of related agreements creating, evidencing or governing Indebtedness in
an aggregate principal amount of $50,000,000 or more incurred


2


80810458_4

--------------------------------------------------------------------------------





after the First Amendment Date by the Borrower or any of its Subsidiaries
pursuant to Section 7.3(b) or Section 7.3(i); provided that “Material Facility”
shall exclude (i) Indebtedness incurred after the First Amendment Date owed to
the U.S. Department of Housing and Urban Development (“HUD”), Fannie Mae or a
HUD or Fannie Mae qualified lender, in each case, of a type similar to the
Indebtedness listed as items 1, 5, 6, 7, 8, 9, 10, 11, 12, 13 and 14 on Schedule
10.3 of the Prudential Note Purchase Agreement and (ii) the Indebtedness in
respect of the Shoreline Mortgage Lien.”
(d)    Section 4.1 of the Credit Agreement is hereby amended by adding the
following sentence to the end of such Section:
“No Loan Party nor any Subsidiary thereof is an EEA Financial Institution.”
(e)    Section 7.2(f) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
“(f) Investments by the Borrower or any Subsidiary in any Health Care Facilities
(including, for the avoidance of doubt, investments in any Excluded Subsidiary
that owns or operates Health Care Facilities as its primary business); provided
that, prior to and after giving effect to any such Investment and any
Indebtedness incurred in connection therewith, (i) no Default will exist and
(ii) the Borrower shall be in compliance, on a Pro Forma Basis, with each
financial covenant contained in Section 6.12 hereof; provided further that,
prior to the consummation of any such Investment involving aggregate
consideration with respect thereto in excess of $25,000,000, the Borrower shall
deliver to the Administrative Agent a certification, together with financial and
other information in detail reasonably requested by the Administrative Agent,
(A) certifying that no Default will exist and (B) demonstrating such compliance;
(f)    Article X of the Credit Agreement is hereby amended by adding a new
Section 10.26 to read in its entirety as follows:
“SECTION 10.26    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


3


80810458_4

--------------------------------------------------------------------------------





(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.”
3.    Conditions to Effectiveness. Upon the satisfaction of each of the
following conditions, this Amendment shall be deemed to be effective (the date
of such satisfaction, the “Fifth Amendment Effective Date”):
(a)    Executed Amendment. This Amendment shall have been duly authorized,
executed and delivered to the Administrative Agent by the Borrower and the
Consenting Lenders constituting the Required Lenders.
(b)    No Default or Event of Default. No Default or Event of Default shall
exist under the Credit Agreement or any other Loan Document as of the Fifth
Amendment Effective Date or would result after giving effect to the transactions
contemplated by this Amendment.
(c)    Prudential Amendment. The Administrative Agent shall have received, in
form and substance satisfactory to the Administrative Agent, a fully-executed
copy of an amendment to the Prudential Note Purchase Agreement with respect to
the transactions contemplated by this Amendment, certified as true, correct and
complete as of Fifth Amendment Effective Date by a Responsible Officer of the
Borrower.
(d)    AIG Amendment. The Administrative Agent shall have received, in form and
substance satisfactory to the Administrative Agent, a fully-executed copy of an
amendment to the AIG Purchase Agreement with respect to the transactions
contemplated by this Amendment, certified as true, correct and complete as of
Fifth Amendment Effective Date by a Responsible Officer of the Borrower.
(e)    Shoreline Acquisition Agreement Documents. The Administrative Agent shall
have received, in form and substance satisfactory to the Administrative Agent,
fully executed copies of the Shoreline Acquisition Agreement Documents,
certified as true, correct and complete as of the Fifth Amendment Effective Date
by a Responsible Officer of the Borrower.
(f)    Other Documents. The Administrative Agent shall have received copies of
all other documents, certificates and instruments reasonably requested thereby
with respect to the transactions contemplated by this Amendment.
4.    Effect of this Amendment. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. Except as expressly set forth herein, this Amendment shall not be
deemed (a) to be a waiver of, consent to, or modification or amendment of, any
other term or condition of the Credit Agreement or any other Loan Document, (b)
to prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Borrower or any other Person with respect to any waiver,
amendment, modification or any other change to the Credit Agreement or the Loan
Documents or any rights or remedies arising in favor of the Lenders or the
Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, consent to, or modification or amendment of,
any other term or condition of any other agreement by and among the parties, on
the one hand, and the Administrative Agent or any other Lender, on the other
hand. References in the Credit Agreement to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein”, and “hereof”) and in any
Loan Document to the Credit Agreement shall be deemed to be references to the
Credit Agreement as modified hereby. This Amendment is a Loan Document.


4


80810458_4

--------------------------------------------------------------------------------





5.    Representations and Warranties/No Default. By its execution hereof, the
Borrower hereby certifies, represents and warrants to the Administrative Agent
and the Lenders that:
(a)    each of the representations and warranties set forth in the Credit
Agreement and the other Loan Documents is true and correct in all material
respects as of the date hereof (except to the extent that (i) any such
representation or warranty that is qualified by materiality or by reference to
Material Adverse Effect, in which case such representation or warranty is true
and correct in all respects as of the date hereof or (ii) any such
representation or warranty relates only to an earlier date, in which case such
representation or warranty shall remain true and correct as of such earlier
date) and that no Default or Event of Default has occurred or is continuing or
would result after giving effect to this Amendment and the transactions
contemplated hereby;
(b)    it has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Amendment and each other document executed in connection herewith to
which it is a party in accordance with their respective terms and the
transactions contemplated hereby; and
(c)    this Amendment and each other document executed in connection herewith
has been duly executed and delivered by an duly authorized officer of the
Borrower, and each such document constitutes the legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.
6.    Governing Law. THIS     AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
7.    Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
8.    Electronic Transmission. A facsimile, telecopy, pdf or other reproduction
of this Amendment may be executed by one or more parties hereto, and an executed
copy of this Amendment may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Amendment as well as any facsimile, telecopy, pdf or
other reproduction hereof.


[Signature Pages Follow]




5


80810458_4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.


BORROWER:




NATIONAL HEALTH INVESTORS, INC., a Maryland corporation




By:     /s/Eric Mendelsohn
Name:    Eric Mendelsohn
Title:    President




National Health Investors, Inc.
Fifth Amendment
Signature Page
1185057:1:NASHVILLE

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swing Line
Lender, Issuing Bank, and Lender
By:     /s/Darin Mullis
Name:    Darin Mullis
Title:    Director










National Health Investors, Inc.
Fifth Amendment
Signature Page
1185057:1:NASHVILLE

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as Lender




By:     /s/H. Hope Walker
Name:     H. Hope Walker
Title:     VP




National Health Investors, Inc.
Fifth Amendment
Signature Page
1185057:1:NASHVILLE

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Lender




By:     /s/Chiara Carter
Name:     Chiara Carter
Title:     Executive Director




National Health Investors, Inc.
Fifth Amendment
Signature Page
1185057:1:NASHVILLE

--------------------------------------------------------------------------------






BANK OF MONTREAL, as Lender




By:     /s/Lloyd Baron
Name:     Lloyd Baron
Title:     Director




National Health Investors, Inc.
Fifth Amendment
Signature Page
1185057:1:NASHVILLE

--------------------------------------------------------------------------------






KEYBANK NATIONAL ASSOCIATION, as Lender




By:     /s/Laura Conway
Name:     Laura Conway
Title:     Senior Vice President




National Health Investors, Inc.
Fifth Amendment
Signature Page
1185057:1:NASHVILLE

--------------------------------------------------------------------------------






REGIONS BANK, as Lender




By:     /s/Steven W. Mitchell
Name:     Steven W. Mitchell
Title:     Senior Vice President




National Health Investors, Inc.
Fifth Amendment
Signature Page
1185057:1:NASHVILLE

--------------------------------------------------------------------------------






CAPITAL ONE, NATIONAL ASSOCIATION, as Lender




By:     /s/Alicia Cook
Name:     Alicia Cook
Title:     Authorized Signatory




National Health Investors, Inc.
Fifth Amendment
Signature Page
1185057:1:NASHVILLE

--------------------------------------------------------------------------------






PINNACLE BANK, as Lender




By:     /s/Allison H. Jones
Name:     Allison H. Jones
Title:     Senior Vice President




National Health Investors, Inc.
Fifth Amendment
Signature Page
1185057:1:NASHVILLE

--------------------------------------------------------------------------------






WHITNEY BANK, as Lender




By:     /s/Dwight Seeley
Name:     Dwight Seeley
Title:     Senior Vice President


National Health Investors, Inc.
Fifth Amendment
Signature Page
1185057:1:NASHVILLE

--------------------------------------------------------------------------------






STIFEL BANK & TRUST, as Lender




By:     /s/Joseph L. Sooter, Jr.
Name:     Joseph L. Sooter, Jr.
Title:     Senior Vice President


National Health Investors, Inc.
Fifth Amendment
Signature Page
1185057:1:NASHVILLE

--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, as Lender




By:     /s/Christiana Boscarino    
Name:     Christiana Boscarino    
Title:     Authorized Signatory    




National Health Investors, Inc.
Fifth Amendment
Signature Page
1185057:1:NASHVILLE

--------------------------------------------------------------------------------






ROYAL BANK OF CANADA, as Lender




By:     /s/Sheena Lee    
Name:     Sheena Lee    
Title:     Authorized Signatory    




National Health Investors, Inc.
Fifth Amendment
Signature Page
1185057:1:NASHVILLE